*370
On Motion for Rehearing or to Transfer

PER CURIAM.
It has been indicated our opinion and holding may be susceptible to an unintended interpretation, so we emphasize the dispute in this case was between the paternal grandparents and the natural mother and concerned the latter’s withdrawal of her consent to adoption by leave of court. We do not undertake to adjudicate the rights as between the natural mother and natural father to the care and custody of the children, nor attempt to impose upon the jurisdiction of any court in which there may be pending an action involving such question. Appellants’ motion for rehearing, or in lieu thereof, to transfer to the Supreme Court .is overruled and denied.